DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.  Applicant contends that Fang does not teach an embedded electrical component in the base dielectric structure.  Fang specifically teaches in paragraph [0016] "...the conductive substrate 11 both include circuit layers at least partially embedded therein".  The substrate 11 as taught by fang contains both conductive features AND dielectric features [0018]. Additionally, the term “embedded component” is overly broad and can include “circuit layers” as described by Fang as being at least partially embedded.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang US 2021/0175163.

Pertaining to claim 1, Fang teaches a semiconductor device, comprising: 
a first base substrate 11 comprising a first base conductive structure; 
a first encapsulant 13 contacting a lateral side of the first base substrate See Figure 4O; 
a redistribution structure (RDS) substrate 12 over the first base substrate and comprising an RDS conductive structure coupled with the first base conductive structure See Figure 4O; 
a first electronic component 171 over the RDS substrate and over a first component terminal coupled with the RDS conductive structure; and 
a second encapsulant 19 over the RDS substrate and contacting a lateral side of the first electronic component see Figure 4O.
wherein the first base substrate 11 comprises: 
a base dielectric structure [0018]; and 
an embedded component in the base dielectric structure [0016]-[0018].


Pertaining to claim 2, Fang teaches the semiconductor device of claim 1, wherein: 
the first encapsulant 13 further contacts a top side of the first base substrate See Figure 4O.

Pertaining to claim 4, Fang teaches the semiconductor device of claim 1, wherein the first base substrate comprises a coreless substrate. [0018]

Pertaining to claim 5, Fang teaches the semiconductor device of claim 1, further comprising: 
a second electronic component 172 over the RDS substrate and over a second component terminal coupled with the RDS conductive structure See Figure 4O.

Pertaining to claim 9, Fang teaches the semiconductor device of claim 1, wherein the RDS substrate 12 covers an entire top side of the first base substrate See Figure 4O.


Allowable Subject Matter
Claims 10-12, 14-17 and 21-23 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                         6/29/22